COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-210-CV
 
 
 
IN RE TRACEY W. MURPHY-BEY                                                 RELATOR
 
 
 

 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
   
                                                                  PER 
CURIAM
  
 
 
PANEL 
A:   CAYCE, C.J.; GARDNER and WALKER, JJ.
 
DELIVERED: June 9, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.